235 S.W.3d 63 (2007)
Milanka VUCAK, Appellant,
v.
HOLIDAY INN SOUTH, Respondent.
No. ED 89341.
Missouri Court of Appeals, Eastern District, Division Two.
October 9, 2007.
Frank J. Niesen, Jr., St. Louis, MO, for appellant.
Mark A. Cordes, St. Louis, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and NANNETTE A. BAKER, JJ.


*64 ORDER
PER CURIAM.
In this workers' compensation action, the claimant, Milanka Vucak, appeals from the final award of the Labor and Industrial Relations Commission denying all compensation. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm the Commission's award denying compensation. Rule 84.16(b)(4).